Citation Nr: 1444000	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968 and additional service in the Marine Corps Reserves from February 1964 to June 1964 and again from June 1968 to February 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2010 rating decision of the Department of Veterans Affairs VA) Regional
Office RO in St Louis, Missouri.

The Veteran's file was reviewed in the Virtual VA paperless claims processing system.

THE ISSUE of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's hypertension is presumptively related to his active duty service in Vietnam. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the claim for service connection for hypertension is granted below with the full benefits of the claims on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claims

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). Hypertension is noted to be a 3.309 chronic disease. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran is currently diagnosed with hypertension. Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.

The Veteran provided a letter from a Dr. F.S. that noted that the Veteran had been treated since the early 1970 for essential hypertension. A February 1974 medical examination associated with enlistment into the National Guard noted that the Veteran was denied entry into the Missouri National Guard as a result of hypertension. The Veteran stated that he had problems with his blood pressure upon leaving active duty service in June 1968. He reported that his blood pressure was high during his initial separation examination, but was told to rest a couple of days and return to have his blood pressure taken again. He stated he had problems with his blood pressure from the time he left active duty service to the present. 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). The Veteran is competent to report that he had high blood pressure and was being treated for it with medication. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Because the evidence is at least in equipoise as to all required elements for a finding of service connection on a direct basis, the Board finds that the criteria for service connection for hypertension are approximated.


ORDER

Service connection for hypertension is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


